Title: To James Madison from William Lee, 8 July 1807
From: Lee, William
To: Madison, James



Sir
Bordeaux July. 8. 1807.

I take the liberty to enclose you several Bulletins of the Grand Army which contain the Armistice concluded the 21 June between Russia & France.  In the papers accompanying this will be found some account of the late mouvement at Constantinople.  We are in the dark respecting this revolution.  Some accounts say that the French interest is still predominant there, others that the English and Russian politicks which is the most probable have prevailed and that Genl Sebastiani has been forced in consequence to quit the city.  Some of the German prints assert that the annual review of the troops of that Empire will not take place owing to Napoleons having intimated to the Emperor, that he should regard his assembling his troops at that juncture, as a mark of hostile intentions  This circumstance, and the events at Constantinople have given birth to the opinion, that Turkey & Austria were on the point of joining the coalition.  It is feared if such is their intention that the armistice will prove a mere cessation of hostilities which in truth both armies seem to require.  It is stated with considerable confidence that Massena & Nye were much worsted in the affair of Friedland, and that the losses of the French were very considerable.  That they were however decidedly victorious cannot be doubted the distance from the Vistula to the Niemen being greater and the mouvement more rapid than any the Emperor has before made  The friends of peace pretend that the Emperor discovered  future of Turkey and had his fears respecting Europe and therefore seized the fortunate moment to put an end to hostilities.  They please themselves with this idea that Russia will willingly shut her ports to the English as a condition of being made secure in her Polish territory. With great respect Your obt Servant

Wm. Lee

